UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 1-9743 EOG RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 47-0684736 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1111 Bagby, Sky Lobby 2, Houston, Texas 77002 (Address of principal executive offices)(Zip Code) 713-651-7000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filerxAccelerated fileroNon-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. Title of each class Number of shares Common Stock, par value $0.01 per share 268,850,778 (as of October 26, 2011) EOG RESOURCES, INC. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page No. ITEM 1. Financial Statements (Unaudited) Consolidated Statements of Income - Three Months Ended September 30, 2011 and 2010 and Nine Months Ended September 30, 2011 and 2010 3 Consolidated Balance Sheets - September 30, 2011 and December 31, 2010 4 Consolidated Statements of Cash Flows - Nine Months Ended September 30, 2011 and 2010 5 Notes to Consolidated Financial Statements 6 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 37 ITEM 4. Controls and Procedures 37 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 38 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 ITEM 5. Other Information 38 ITEM 6. Exhibits 40 SIGNATURES 41 EXHIBIT INDEX 42 - 2 - PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS EOG RESOURCES, INC. CONSOLIDATED STATEMENTS OF INCOME (In Thousands, Except Per Share Data) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Net Operating Revenues Crude Oil and Condensate $ Natural Gas Liquids Natural Gas Gains on Mark-to-Market Commodity Derivative Contracts Gathering, Processing and Marketing Gains on Asset Dispositions, Net Other, Net Total Operating Expenses Lease and Well Transportation Costs Gathering and Processing Costs Exploration Costs Dry Hole Costs Impairments Marketing Costs Depreciation, Depletion and Amortization General and Administrative Taxes Other Than Income Total Operating Income (Loss) ) Other Income, Net Income (Loss) Before Interest Expense and Income Taxes ) Interest Expense, Net Income (Loss) Before Income Taxes ) Income Tax Provision Net Income (Loss) $ $ ) $ $ Net Income (Loss) Per Share Basic $ $ ) $ $ Diluted $ $ ) $ $ Dividends Declared per Common Share $ Average Number of Common Shares Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. - 3 - EOG RESOURCES, INC. CONSOLIDATED BALANCE SHEETS (In Thousands, Except Share Data) (Unaudited) September 30, December 31, ASSETS Current Assets Cash and Cash Equivalents $ $ Accounts Receivable, Net Inventories Assets from Price Risk Management Activities Income Taxes Receivable Deferred Income Taxes - Other Total Property, Plant and Equipment Oil and Gas Properties (Successful Efforts Method) Other Property, Plant and Equipment Total Property, Plant and Equipment Less:Accumulated Depreciation, Depletion and Amortization ) ) Total Property, Plant and Equipment, Net Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable $ $ Accrued Taxes Payable Dividends Payable Liabilities from Price Risk Management Activities - Deferred Income Taxes Current Portion of Long-Term Debt Other Total Long-Term Debt Other Liabilities Deferred Income Taxes Commitments and Contingencies (Note 9) Stockholders' Equity Common Stock, $0.01 Par, 640,000,000 Shares Authorized and 269,124,759 Shares Issued at September 30, 2011 and 254,223,521 Shares Issued at December 31, 2010 Additional Paid in Capital Accumulated Other Comprehensive Income Retained Earnings Common Stock Held in Treasury, 281,595 Shares at September 30, 2011 and 146,186 Shares at December 31, 2010 ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. - 4 - EOG RESOURCES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) Nine Months Ended September 30, Cash Flows from Operating Activities Reconciliation of Net Income to Net Cash Provided by Operating Activities: Net Income $ $ Items Not Requiring (Providing) Cash Depreciation, Depletion and Amortization Impairments Stock-Based Compensation Expenses Deferred Income Taxes Gains on Asset Dispositions, Net ) ) Other, Net ) Dry Hole Costs Mark-to-Market Commodity Derivative Contracts Total Gains ) ) Realized Gains Other, Net Changes in Components of Working Capital and Other Assets and Liabilities Accounts Receivable ) ) Inventories ) ) Accounts Payable Accrued Taxes Payable ) Other Assets ) ) Other Liabilities Changes in Components of Working Capital Associated with Investing and Financing Activities ) Net Cash Provided by Operating Activities Investing Cash Flows Additions to Oil and Gas Properties ) ) Additions to Other Property, Plant and Equipment ) ) Proceeds from Sales of Assets Changes in Components of Working Capital Associated with Investing Activities ) Other, Net - ) Net Cash Used in Investing Activities ) ) Financing Cash Flows Common Stock Sold - Net Commercial Paper Borrowings - Long-Term Debt Borrowings - Long-Term Debt Repayments - ) Dividends Paid ) ) Treasury Stock Purchased ) ) Proceeds from Stock Options Exercised and Employee Stock Purchase Plan Debt Issuance Costs - ) Other, Net Net Cash Provided by Financing Activities Effect of Exchange Rate Changes on Cash ) ) Increase (Decrease)in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ The accompanying notes are an integral part of these consolidated financial statements. - 5 - EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Summary of Significant Accounting Policies General.The consolidated financial statements of EOG Resources, Inc., together with its subsidiaries (collectively, EOG), included herein have been prepared by management without audit pursuant to the rules and regulations of the United States Securities and Exchange Commission (SEC).Accordingly, they reflect all normal recurring adjustments which are, in the opinion of management, necessary for a fair presentation of the financial results for the interim periods presented.Certain information and notes normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (U.S. GAAP) have been condensed or omitted pursuant to such rules and regulations.However, management believes that the disclosures included either on the face of the financial statements or in these notes are sufficient to make the interim information presented not misleading. These consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in EOG's Annual Report on Form 10-K for the year ended December 31, 2010, filed on February 24, 2011 (EOG's 2010 Annual Report). The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.The operating results for the three and nine months ended September 30, 2011 are not necessarily indicative of the results to be expected for the full year. Recently Issued Accounting Standards and Developments.In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-04, which amends the Fair Value Measurements and Disclosures topic of the Accounting Standards Codification.The amendments clarify the FASB's intent about the application of existing fair value measurement requirements and change certain principles or requirements for measuring fair value or disclosing information about fair value measurements.ASU 2011-04 is effective for interim and annual fiscal periods beginning after December 15, 2011.EOG does not expect that the adoption of ASU 2011-04 will have a material impact on its financial statements, but it may result in additional disclosures regarding fair value measurements. In June 2011, the FASB issued ASU 2011-05 "Comprehensive Income (Topic 220): Presentation of Comprehensive Income."ASU 2011-05 is intended to increase the prominence of comprehensive income in the financial statements by requiring that an entity that reports items of comprehensive income do so in either one continuous or two consecutive financial statements.ASU 2011-05 also requires separate presentation on the face of the financial statements for items reclassified from other comprehensive income into net income.The provisions of ASU 2011-05 are effective for interim and annual fiscal periods beginning after December 15, 2011.Retroactive application is required. - 6 - EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (Unaudited) 2.Stock-Based Compensation As more fully discussed in Note 6 to the Consolidated Financial Statements included in EOG's 2010 Annual Report, EOG maintains various stock-based compensation plans.Stock-based compensation expense is included in the Consolidated Statements of Income based upon the job function of the employee receiving the grants as follows (in millions): Three Months Ended Nine Months Ended September 30, September 30, Lease and Well $ Gathering and Processing Costs Exploration Costs General and Administrative Total $ The EOG Resources, Inc. 2008 Omnibus Equity Compensation Plan, as amended (2008 Plan), provides for grants of stock options, stock-settled stock appreciation rights (SARs), restricted stock, restricted stock units and other stock-based awards.At September 30, 2011, approximately 4.9 million common shares remained available for grant under the 2008 Plan.EOG's policy is to issue shares related to the 2008 Plan from previously authorized unissued shares. Stock Options and Stock-Settled Stock Appreciation Rights and Employee Stock Purchase Plan.The fair value of Employee Stock Purchase Plan (ESPP) grants is estimated using the Black-Scholes-Merton model.The fair value of stock option and SAR grants is estimated using the Hull-White II binomial option pricing model.Stock-based compensation expense related to stock option, SAR and ESPP grants totaled $13.5 million and $12.6 million during the three months ended September 30, 2011 and 2010, respectively, and $33.4 million and $30.4 million during the nine months ended September 30, 2011 and 2010, respectively. Weighted average fair values and valuation assumptions used to value stock option, SAR and ESPP grants during the nine-month periods ended September 30, 2011 and 2010 are as follows: Stock Options/SARs ESPP Nine Months Ended Nine Months Ended September 30, September 30, Weighted Average Fair Value of Grants $ Expected Volatility % Risk-Free Interest Rate % Dividend Yield % Expected Life 5.6 yrs 5.5 yrs 0.5 yrs 0.5 yrs Expected volatility is based on an equal weighting of historical volatility and implied volatility from traded options in EOG's common stock.The risk-free interest rate is based upon United States Treasury yields in effect at the time of grant.The expected life is based upon historical experience and contractual terms of stock option, SAR and ESPP grants. - 7 - EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (Unaudited) The following table sets forth stock option and SAR transactions for the nine-month periods ended September 30, 2011 and 2010 (stock options and SARs in thousands): Nine Months Ended Nine Months Ended September 30, 2011 September 30, 2010 Weighted Weighted Number of Average Number of Average Stock Grant Stock Grant Options/SARs Price Options/SARs Price Outstanding at January 1 $ $ Granted Exercised (1) ) ) Forfeited ) ) Outstanding at September 30 (2) $ $ Vested or Expected to Vest (3) $ $ Exercisable at September 30 (4) $ $ The total intrinsic value of stock options/SARs exercised for the nine months ended September 30, 2011 and 2010 was $69 million and $58 million, respectively.The intrinsic value is based upon the difference between the market price of EOG's common stock on the date of exercise and the grant price of the stock options/SARs. The total intrinsic value of stock options/SARs outstanding at September 30, 2011 and 2010 was $91 million and $252 million, respectively.At September 30, 2011 and 2010, the weighted average remaining contractual life was 3.9 years and 4.1 years, respectively. The total intrinsic value of stock options/SARs vested or expected to vest at September 30, 2011 and 2010 was $91 million and $241 million, respectively.At September 30, 2011 and 2010, the weighted average remaining contractual life was 3.8 years and 4.1 years, respectively. The total intrinsic value of stock options/SARs exercisable at September 30, 2011 and 2010 was $91 million and $233 million, respectively.At September 30, 2011 and 2010, the weighted average remaining contractual life was 2.6 years and 3.0 years, respectively. At September 30, 2011, unrecognized compensation expense related to non-vested stock option and SAR grants totaled $100 million.This unrecognized expense will be amortized on a straight-line basis over a weighted average period of 3.0 years. Restricted Stock and Restricted Stock Units.Employees may be granted restricted (non-vested) stock and/or restricted stock units without cost to them.Stock-based compensation expense related to restricted stock and restricted stock units totaled $28.1 million and $24.1 million for the three months ended September 30, 2011 and 2010, respectively, and $61.6 million and $51.3 million for the nine months ended September 30, 2011 and 2010, respectively. - 8 - EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (Unaudited) The following table sets forth the restricted stock and restricted stock units transactions for the nine-month periods ended September 30, 2011 and 2010 (shares and units in thousands): Nine Months Ended Nine Months Ended September 30, 2011 September 30, 2010 Weighted Weighted Number of Average Number of Average Shares and Grant Date Shares and Grant Date Units Fair Value Units Fair Value Outstanding at January 1 $ $ Granted Released (1) ) ) Forfeited ) ) Outstanding at September 30 (2) $ $ The total intrinsic value of restricted stock and restricted stock units released for the nine months ended September 30, 2011 and 2010 was $40 million and $30 million, respectively.The intrinsic value is based upon the closing price of EOG's common stock on the date restricted stock and restricted stock units are released. The total intrinsic value of restricted stock and restricted stock units outstanding at September 30, 2011 and 2010 was $306 million and $382 million, respectively. At September 30, 2011, unrecognized compensation expense related to restricted stock and restricted stock units totaled $153 million.Such unrecognized expense will be recognized on a straight-line basis over a weighted average period of 2.7 years. 3.Net Income (Loss) Per Share The following table sets forth the computation of Net Income (Loss) Per Share for the three-month and nine-month periods ended September 30, 2011 and 2010 (in thousands, except per share data).For the three-month period ending September 30, 2010, the same number of shares was used in the calculation of both basic and diluted earnings per share as a result of the net loss during the period. Three Months Ended Nine Months Ended September 30, September 30, Numerator for Basic and Diluted Earnings Per Share - Net Income (Loss) $ $ ) $ $ Denominator for Basic Earnings Per Share - Weighted Average Shares Potential Dilutive Common Shares - Stock Options/SARs - Restricted Stock and Restricted Stock Units - Denominator for Diluted Earnings Per Share - Adjusted Diluted Weighted Average Shares Net Income (Loss) Per Share Basic $ $ ) $ $ Diluted $ $ ) $ $ - 9 - EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (Unaudited) The diluted earnings per share calculation excludes stock options, SARs and restricted stock and restricted stock units that were anti-dilutive.The excluded stock options and SARs totaled 0.6 million and 7.9 million shares for the three months ended September 30, 2011 and 2010, respectively, and 0.4 million and 0.3 million shares for the nine months ended September 30, 2011 and 2010, respectively.For the three months ended September 30, 2010, 4.1 million shares of restricted stock and restricted stock units were excluded. 4.Supplemental Cash Flow Information Net cash paid for interest and income taxes was as follows for the nine-month periods ended September 30, 2011 and 2010 (in thousands): Nine Months Ended September 30, Interest (1) $ $ Income Taxes, Net of Refunds Received $ $ Net of capitalized interest of $44 million and $57 million for the nine months ended September 30, 2011 and 2010, respectively. EOG’s accrued capital expenditures at September 30, 2011 and 2010 were $747 million and $679 million, respectively. 5.Comprehensive Income (Loss) The following table presents the components of EOG's comprehensive income (loss) for the three-month and nine-month periods ended September 30, 2011 and 2010 (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Comprehensive Income (Loss) Net Income (Loss) $ $ ) $ $ Other Comprehensive Income (Loss) Foreign Currency Translation Adjustments ) ) Foreign Currency Swap ) Income Tax Related to Foreign Currency Swap ) ) ) Interest Rate Swap ) - ) - Income Tax Related to Interest Rate Swap - - Other 28 25 86 77 Total $ $ ) $ $ - 10 - EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (Unaudited) 6.Segment Information Selected financial information by reportable segment is presented below for the three-month and nine-month periods ended September 30, 2011 and 2010 (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Net Operating Revenues United States $ Canada Trinidad Other International (1) Total $ Operating Income (Loss) United States $ Canada ) Trinidad Other International (1) Total ) Reconciling Items Other Income, Net Interest Expense, Net Income (Loss) Before Income Taxes $ $ ) $ $ (1)Other International includes EOG's United Kingdom and China operations and, in 2011, EOG's Argentina operations. Total assets by reportable segment are presented below at September 30, 2011 and December 31, 2010 (in thousands): At At September 30, December 31, Total Assets United States $ $ Canada Trinidad Other International (1) Total $ $ (1)Other International includes EOG's United Kingdom and China operations and, in 2011, EOG's Argentina operations. - 11 - EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (Unaudited) 7.Asset Retirement Obligations The following table presents the reconciliation of the beginning and ending aggregate carrying amounts of short-term and long-term legal obligations associated with the retirement of property, plant and equipment for the nine-month periods ended September 30, 2011 and 2010 (in thousands): Nine Months Ended September 30, Carrying Amount at Beginning of Period $ $ Liabilities Incurred Liabilities Settled (1) ) ) Accretion Revisions Foreign Currency Translations ) Carrying Amount at End of Period $ $ Current Portion $ $ Noncurrent Portion $ $ Includes settlements related to asset sales. The current and noncurrent portions of EOG's asset retirement obligations are included in Current Liabilities - Other and Other Liabilities, respectively, on the Consolidated Balance Sheets. 8.Exploratory Well Costs EOG's net changes in capitalized exploratory well costs for the nine-month period ended September 30, 2011 are presented below (in thousands): Nine Months Ended September 30, 2011 Balance at December 31, 2010 $ Additions Pending the Determination of Proved Reserves Reclassifications to Proved Properties ) Charged to Dry Hole Costs ) Foreign Currency Translations ) Balance at September 30, 2011 $ - 12 - EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (Unaudited) The following table provides an aging of capitalized exploratory well costs at September 30, 2011 (in thousands, except well count): At September 30, Capitalized exploratory well costs that have been capitalized for a period less than one year $ Capitalized exploratory well costs that have been capitalized for a period greater than one year Total $ Number of exploratory wells that have been capitalized for a period greater than one year 4 Consists of costs related to an outside operated, offshore Central North Sea project in the United Kingdom (U.K.) ($20 million), an East Irish Sea project in the U.K. ($9 million), a project in the Sichuan Basin, Sichuan Province, China ($9 million), and a shale project in British Columbia, Canada (B.C.) ($6 million).In the Central North Sea project, the operator and partners are currently negotiating processing and transportation terms with export infrastructure owners.The operator has submitted a field development plan to the U.K. Department of Energy and Climate Change (DECC) and anticipates receiving approval of this plan by the end of the first quarter of 2012.In the East Irish Sea project, EOG submitted its field development plan to the DECC during the first quarter of 2011 with regulatory approval expected by the end of 2011.In addition, EOG is in the process of designing and constructing the infrastructure for the project in anticipation of final regulatory approval.The evaluation of the Sichuan Basin project is expected to be completed in early 2012.In the B.C. shale project, EOG drilled four additional wells during the first half of 2011 to further evaluate the project.The related well completion activities are expected to commence in 2013. 9.Commitments and Contingencies There are currently various suits and claims pending against EOG that have arisen in the ordinary course of EOG's business, including contract disputes, personal injury and property damage claims and title disputes.While the ultimate outcome and impact on EOG cannot be predicted, management believes that the resolution of these suits and claims will not, individually or in the aggregate, have a material adverse effect on EOG's consolidated financial position, results of operations or cash flow.EOG records reserves for contingencies when information available indicates that a loss is probable and the amount of the loss can be reasonably estimated. 10.Pension and Postretirement Benefits EOG has a non-contributory defined contribution pension plan and a matched defined contribution savings plan in place for most of its employees in the United States, Canada, Trinidad and the United Kingdom, in addition to defined benefit pension plans covering certain employees of its Canadian and Trinidadian subsidiaries.For the nine months ended September 30, 2011 and 2010, EOG's total costs recognized for these pension plans were $21 million and $19 million, respectively.EOG also has postretirement medical and dental plans in place for eligible employees in the United States and Trinidad, the costs of which are not material. 11.Long-Term Debt and Common Stock Long-Term Debt.EOG utilizes commercial paper and short-term borrowings from uncommitted credit facilities, bearing market interest rates, for various corporate financing purposes.EOG had no outstanding borrowings from commercial paper issuances or uncommitted credit facilities at September 30, 2011.The average borrowings outstanding under the commercial paper program were $2 million during the nine months ended September 30, 2011.The weighted average interest rate for commercial paper borrowings for the nine months ended September 30, 2011 was 0.32%. - 13 - EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (Unaudited) At September 30, 2011, EOG had two $1.0 billion senior unsecured Revolving Credit Agreements with domestic and foreign lenders.There were no borrowings or letters of credit outstanding under either of these agreements at September 30, 2011.The first $1.0 billion unsecured Revolving Credit Agreement (2005 Agreement) was scheduled to mature on June 28, 2012.Advances under the 2005 Agreement accrue interest based, at EOG's option, on either the London Interbank Offering Rate (LIBOR) plus an applicable margin (Eurodollar rate) or the base rate (as defined in the 2005 Agreement).At September 30, 2011, the Eurodollar rate and applicable base rate, had there been any amounts borrowed under the 2005 Agreement, would have been 0.43% and 3.25%, respectively. The second $1.0 billion senior unsecured Revolving Credit Agreement (2010 Agreement) was scheduled to mature on September 10, 2013.Advances under the 2010 Agreement accrue interest based, at EOG's option, on either the Eurodollar rate or the base rate (as defined in the 2010 Agreement) plus an applicable margin.At September 30, 2011, the Eurodollar rate and applicable base rate, had there been any amounts borrowed under the 2010 Agreement, would have been 1.81% and 3.83%, respectively. On October 11, 2011, EOG entered into a $2.0 billion senior unsecured Revolving Credit Agreement (New Facility) with domestic and foreign lenders (Banks).The New Facility replaces the 2005 Agreement and 2010 Agreement described above.Unamortized fees related to the 2005 Agreement and 2010 Agreement will be written off in the fourth quarter of 2011. The New Facility has a scheduled maturity date of October 11, 2016 and includes an option for EOG to extend, on up to two occasions, the term for successive one-year periods.The New Facility commits the Banks to provide advances up to an aggregate principal amount of $2.0 billion at any one time outstanding, with an option for EOG to request increases in the aggregate commitments to an amount not to exceed $3.0 billion, subject to certain terms and conditions.Advances under the New Facility will accrue interest based, at EOG's option, on either the LIBOR plus an applicable margin, or the base rate (as defined in the New Facility) plus an applicable margin.Consistent with terms in the 2005 Agreement and the 2010 Agreement, the New Facility contains representations, warranties, covenants and events of default that are customary for investment grade, senior unsecured commercial bank credit agreements, including a financial covenant for the maintenance of a total debt-to-total capitalization ratio of no greater than 65%. Fair Value of Debt.At both September 30, 2011 and December 31, 2010, EOG had outstanding $5,260 million aggregate principal amount of debt, which had estimated fair values of approximately $5,816 million and $5,602 million, respectively.The estimated fair value of debt was based upon quoted market prices and, where such prices were not available, upon interest rates available to EOG at the end of each respective period. Common Stock.On March 7, 2011, EOG completed the sale of 13,570,000 shares of EOG common stock, par value $0.01 per share (Common Stock), at the public offering price of $105.50 per share.Net proceeds from the sale of the Common Stock were approximately $1,388 million after deducting the underwriting discount and offering expenses.Proceeds from the sale were used for general corporate purposes, including funding capital expenditures. On February 17, 2011, the EOG Board of Directors increased the quarterly cash dividend on the Common Stock from the previous $0.155 per share to $0.16 per share effective with the dividend paid on April 29, 2011 to stockholders of record as of April 15, 2011. - 14 - EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (Unaudited) 12.Fair Value Measurements As more fully discussed in Note 12 to the Consolidated Financial Statements included in EOG's 2010 Annual Report, certain of EOG's financial and nonfinancial assets and liabilities are reported at fair value on the Consolidated Balance Sheets.The following table provides fair value measurement information within the fair value hierarchy for certain of EOG's financial assets and liabilities carried at fair value on a recurring basis at September 30, 2011 and December 31, 2010 (in millions): Fair Value Measurements Using: Quoted Prices in Active Markets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs(Level 3) Total At September 30, 2011 Financial Assets: Crude Oil and Natural Gas Price Swaps $
